              Case 1:20-cv-00445-FPG Document 20 Filed 08/23/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CATHERINE M. 1 o/b/o D.M.,
                                                             Plaintiff,              Case # 20-cv-00445

v.                                                                                   DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,
                                                             Defendant.


                                                 INTRODUCTION

           On August 29, 2016, Plaintiff applied for Supplemental Security Income (“SSI”) under

Title XVI of the Social Security Act (the “Act”) on behalf of her minor son (“D.M.”). Tr. 91. 2

The Social Security Administration (“SSA”) denied the claim and Plaintiff and D.M. appeared at

a hearing before Administrative Law Judge Stephen Cordovani (the “ALJ”) on December 6, 2018.

Tr. 31. At the hearing, Plaintiff and D.M. testified. Tr. 31-82. On December 24, 2018, ALJ

Cordovani issued an unfavorable decision. Tr. 12-25. The Appeals Council denied Plaintiff’s

request for review, making the ALJ’s decision the final decision of the SSA. Tr. 1-3. Plaintiff

then appealed to this Court. 3 ECF No. 1.

           The parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 14, 15. For the reasons that follow, Plaintiff’s motion is GRANTED,

the Commissioner’s motion is DENIED, and the case is remanded for further proceedings.




1
  In order to better protect personal and medical information of non-governmental parties, this Decision and Order
will identify the plaintiff using only her first name and last initial in accordance with this Court’s Standing Order
issued November 18, 2020.
2
    “Tr.” refers to the administrative record in this matter. ECF No. 11.
3
    The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c)(3).
          Case 1:20-cv-00445-FPG Document 20 Filed 08/23/21 Page 2 of 7




                                       LEGAL STANDARD

I.     District Court Review

       When it reviews a final decision of the SSA, it is not the Court’s function to “determine de

novo whether [the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).

Rather, the Court “is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera v. Astrue,

697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §§ 405(g), 1383(c)(3)) (other citation omitted).

The Commissioner’s decision is “conclusive” if it is supported by substantial evidence. 42 U.S.C.

§§ 405(g), 1383(c)(3). “Substantial evidence means more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Moran

v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations omitted).

II.    Child Disability Standard

       An individual under 18 years old will be considered disabled if he or she has a medically

determinable physical or mental impairment that results in marked and severe functional

limitations that can be expected to result in death or that has lasted or can be expected to last for a

continuous period of at least 12 months. 42 U.S.C. § 1382c(a)(3)(C)(i).

       The Commissioner must follow a three-step process to evaluate child disability claims. See

20 C.F.R. § 416.924. At step one, the ALJ determines whether the child is engaged in substantial

gainful work activity. Id. § 416.924(b). If so, the child is not disabled. If not, the ALJ proceeds

to step two and determines whether the child has an impairment or combination of impairments

that is “severe,” meaning that it causes “more than minimal functional limitations.” Id. §

416.924(c). If the child does not have a severe impairment or combination of impairments, he or

she is not disabled. If the child does, the ALJ continues to step three.



                                                      2
            Case 1:20-cv-00445-FPG Document 20 Filed 08/23/21 Page 3 of 7




       At step three, the ALJ examines whether the child’s impairment or combination of

impairments meets, medically equals, or functionally equals the criteria of a listed impairment in

Appendix 1 of Subpart P of Regulation No. 4 (the “Listings”). Id. § 416.924(d). If the child’s

impairment meets or medically or functionally equals the criteria of the Listings, he or she is

disabled.

       To determine whether an impairment or combination of impairments functionally equals

the Listings, the ALJ assesses the child’s functioning in six domains: (1) Acquiring and Using

Information; (2) Attending and Completing Tasks; (3) Interacting and Relating with Others; (4)

Moving About and Manipulating Objects; (5) Caring for Yourself; and (6) Health and Physical

Well-Being. 20 C.F.R. § 416.926a(b)(1)(i)-(vi). To functionally equal the Listings, the child’s

impairment(s) must cause “marked” limitations in two domains or an “extreme” limitation in one

domain. Id. § 416.926a(a). A child has a marked limitation in a domain when his or her

impairment(s) “interferes seriously” with the ability to independently initiate, sustain, or complete

activities. Id. § 416.926a(e)(2)(i). A child has an extreme limitation in a domain when his or her

impairment(s) “interferes very seriously” with the ability to independently initiate, sustain, or

complete activities. Id. § 416.926a(e)(3)(i).

                                          DISCUSSION

I.     The ALJ’s Decision

       The ALJ analyzed D.M.’s benefits application under the process described above. At step

one, the ALJ found that D.M. had not engaged in substantial gainful activity since August 29,

2016, the date of the disability application. Tr. 15. At step two, the ALJ found that D.M. suffers

from autism spectrum disorder, auditory processing disorder, expressive and receptive language

disorder, learning disability, and asthma, all of which the ALJ deemed severe impairments. Id. At



                                                     3
         Case 1:20-cv-00445-FPG Document 20 Filed 08/23/21 Page 4 of 7




step three, the ALJ found that the impairments, alone or in combination, do not meet or medically

equal a Listings impairment. Tr. 15-16.

       Next, the ALJ found that D.M.’s impairments, alone or in combination, do not functionally

equal a Listings impairment. Tr. 16-24. Specifically, as to the six domains of functioning, the

ALJ found that D.M. had a marked limitation in attending and completing tasks but less than a

marked limitation in all other areas. Id. Therefore, the ALJ concluded that D.M. has not been

disabled since the date the application was filed. Tr. 25.

II.    Analysis

       Plaintiff, on behalf of D.M., argues that the ALJ’s decision should be remanded because

(1) the ALJ failed to develop the record with missing education records and (2) the ALJ’s finding

in the domain of caring for oneself was not supported by substantial evidence. ECF No. 14-1 at

1. Because the Court agrees with Plaintiff’s first argument it does not address Plaintiff’s second

argument.

       Plaintiff asserts that the ALJ failed to fully develop the record with missing education

records. Id. at 8. Specifically, the record did not contain any “progress reports, report cards,

discipline reports, teacher reports, career plans, or transition assessments,” id. at 9, or any

education records from the 2016-2017 and 2017-2018 school years, id. at 10. In response, the

Commissioner asserts that because the available evidence is consistent and sufficient to determine

whether D.M. is disabled, further development of the record is not necessary. ECF No. 15-1 at 10.

       “Because a hearing on disability benefits is a non-adversarial proceeding, the ALJ

generally has an affirmative obligation to develop the administrative record.” Perez v. Chater, 77

F.3d 41, 47 (2d Cir. 1996). This includes the duty “to investigate and develop the facts and develop

the arguments both for and against the granting of benefits.” Butts v. Barnhart, 388 F.3d 377, 386



                                                     4
          Case 1:20-cv-00445-FPG Document 20 Filed 08/23/21 Page 5 of 7




(2d Cir. 2004). The responsibility of the ALJ to fully develop the record exists even where, as

here, a plaintiff is represented by counsel. See Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009);

Perez, 77 F.3d at 47. This duty is particularly important where the records are “central to the

disability determination.” Carr v. Comm’r of Soc. Sec., No. 16 Civ. 5877, 2017 WL 1957004, at

*10 (S.D.N.Y. May 11, 2017).

        In the case of applications for a child’s SSI benefits, the Commissioner’s regulations

“expressly provide that, if the claimant is in school . . ., the Administration ‘will ask [claimant’s]

teacher(s) about [claimant’s] performance in [claimant’s] activities throughout [the] school day.

[The Administration] will consider all the evidence [it] receive[s] from [claimant’s] school,

including teacher questionnaires, teacher checklists, group achievement testing, and report cards.’”

Price ex rel A.N. v Astrue, 42 F. Supp. 3d 423, 434 (E.D.N.Y. 2014) (quoting 20 C.F.R.

§§16.924a(b)(7)(ii)); see also Abrams v. Comm’r of Soc. Sec., No. 13-CV-5568, 2016 WL 614683,

at *9 (E.D.N.Y. Feb. 16, 2016) (“In a case involving a school-age child, an ALJ’s obligation to

develop the administrative record includes an obligation to obtain information about how the

claimant is functioning in school and any related educational reports.”) (further discussing that 20

C.F.R § 416.924a(a)(2)(iii) provides that “[i]f you go to school, we will ask for . . . any reports that

the school may have that show the results of formal testing or that describe any special education

instruction or services, including . . ., any accommodations provided in a regular classroom”). An

ALJ’s failure to fully develop a school-age plaintiff’s educational record warrants remand. See

Price, 42 F. Supp. 3d at 434 (remanding in part because the ALJ did not fully develop the

educational record); Caldwell o/b/o J.W. v. Berryhill, 2018 WL 1081009, at *3 (W.D.N.Y. Feb.

28, 2018) (remanding where the ALJ failed to develop the record to include school transcripts and




                                                       5
         Case 1:20-cv-00445-FPG Document 20 Filed 08/23/21 Page 6 of 7




records from relevant school years, despite the fact that Plaintiff’s counsel did not indicate

additional records were necessary).

       While the Court recognizes—as the Commissioner points out—that there are numerous

documents from D.M.’s school in the administrative record, the missing records from the 2016-

2017 and 2017-2018 school year and the lack of various educational records such as progress

reports and teacher reports are significant and particularly concerning. Indeed, the absence of full

education records could affect the analysis in this case. The ALJ made findings regarding D.M.’s

ability to care for himself, based on 2015 school records indicating that D.M. participated in class

discussions and volunteered responses, Tr. 272, and a 2018 IEP indicating that D.M. was

comfortable interacting with teachers, Tr. 364, and was comfortable asking questions or clarifying

an assignment. Id. Additionally, the ALJ concluded based on the testimony at the hearing that

D.M. is not dependent on others for toileting, bathing, or dressing. See Tr. 24. However, records

from the two missing school years—his first two years of high school—as well as additional

primary source notes such as those from teachers, may have provided additional and more current

information as to D.M.’s functioning on a day-to-day basis, and may have indicated a more severe

impairment on this, or any other of D.M.’s functioning in the other five domains. There is a clear

evidentiary gap.

       This error is plainly not harmless. With two years of educational records absent from the

administrative record, this Court cannot determine whether the ALJ’s allocation of significant

weight assigned to the functional assessment of Belinda Clifford, for example, is truly “consistent

with the multiple findings of record.” Tr. 18. Remand is required for further development of the

administrative record. See Rodriguez o/b/o A.L.R. v. Comm’r of Soc. Sec., No. 16-CV-883, 2018

WL 3237732, at *3 (W.D.N.Y. July 3, 2018) (remanding a case for further development of the



                                                     6
         Case 1:20-cv-00445-FPG Document 20 Filed 08/23/21 Page 7 of 7




record where numerous years of claimant’s educational record was missing from the

administrative record).

                                        CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings, ECF No. 14,

is GRANTED, the Commissioner’s motion for judgment on the pleadings, ECF No. 15, is

DENIED, and the matter is REMANDED to the Commissioner for further administrative

proceedings consistent with this opinion, pursuant to sentence four of 42 U.S.C. § 405(g). The

Clerk of Court shall enter judgment and close this case.

       IT IS SO ORDERED.

       Dated: August 23, 2021
              Rochester, New York                    ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     United States District Court
                                                     Western District of New York




                                                    7
